Henderson, S.
This is an application by an emancipated infant for a decree directing her guardian to distribute and *460deliver to her the assets in this estate. The guardian joins in the application and requests that upon such distribution, he be discharged and released together with the surety on his bond.
The minor is nineteen years of age and resides in New Orleans, Louisiana. By an appropriate proceeding in Louisiana, she obtained a judgment wherein she became fully emancipated and was relieved of all disabilities which attach to minors, with full power to do and perform all acts as fully as if she had attained the age of twenty-one years.
The application is granted. (Matter of Honeyman, 117 Misc. 653, affd. 202 App. Div. 728.)
Decree signed.